DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement filed 11 February 2020 is made of record.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 35, 36 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US 2019/0380090 in view of Yin US 2013/0005285.
As to claims 1, 35 and 42, Kim teaches a computer implemented method and apparatus (figure 2, paragraph 0050, analyzing communication channel environments through ray tracing simulation), comprising: 
simulating, by a processor, using an electromagnetic solver including ray launching or ray tracing, multiple rays that reach a vicinity of a receiver of a wireless channel (figures 2-5, paragraphs 0050, 0061-0066, ray tracing simulation is performed based on image information to 
determining locations of interactions of the rays with an environment of the wireless channel (figures 2 and figure 5 step 540, paragraph 0066, ray tracing simulation is performed while changing the beam information in sequence with respect to the beam in a specific direction or performed by assuming that beams in all directions can be transmitted by the transmitter are transmitted within the same time period to determine at least one of the optimum transmitter or receiver position on a map), and
determining a characteristic of the wireless channel using results of the post-processing (figures 1-5, paragraph 0067, figure 5, step 550, the ray tracing simulation is performed by reflecting the actual environmental information on the three dimensional map enabling a more reliable analysis of the communication channel).
Kim teaches post processing using one or more of the multiple rays, information about received signal at the receiver, to predict and analyze the quality of the signal that can be received by the receiver in consideration of the path through which the signal is transmitted, paragraph 0066, but is silent to post processing to obtain temporal variations therein. 
	Yin teaches objects in the environment provided via environment parameters including image data, is linked to channel characteristics using channel (ray tracing) simulation techniques, figures 2A, 2B, paragraphs 0028-0032 and 0043. Yin teaches the processed image data is used to determine propagation channel characteristics including a Doppler frequency spectrum, a temporal auto correlation, a shadowing of the propagation channel, a multi path propagation phenomenon, a reflection, a refraction, a diffraction, a diffuse scattering, a frame length, a symbol length, a multipath severity of the propagation channel, paragraphs 0043-0044. Yin 
Since Yin teaches also discloses the objects in the environment provided via environment parameters are linked to channel characteristics using ray tracing techniques, see paragraph 0046, it would have been obvious to one of ordinary skill before the effective filing date of the instant application to include the moving status and size of objects of Yin to be included in the environmental details of Kim to obtain temporal variations in the channel characteristics.

Claims 2, 5, 8-17, 20-23, 26-34 are cancelled.

As to claim 3 and 36 with respect to claims 1 and 35, Yin of Kim modified teaches the post-processing comprises determining a Doppler spectrum and/or temporal Rice factor of the one or more rays (paragraphs 0045-0046, the moving status of objects along with the sizes of the objects are used to approximate a channel characteristic, a Doppler frequency spectrum).


Allowable Subject Matter
Claims 4, 6, 7, 18, 19, 24, 25, 37-41 and 43-45 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLANE J JACKSON whose telephone number is (571)272-7890. The examiner can normally be reached 7:30-4:30 M-TH; 8-2 FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571 270 5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLANE J JACKSON/Primary Examiner, Art Unit 2644